Exhibit 10.1
EXECUTION VERSION
PROJECT SUPPORT AGREEMENT
This PROJECT SUPPORT AGREEMENT (this “Agreement”), dated as of September 3,
2010, is by and between Rentech, Inc., a Colorado corporation (“Rentech”), and
ClearFuels Technology Inc., a Hawaii corporation (“ClearFuels”).
RECITALS
A. Concurrently with the execution and delivery of this Agreement, Rentech, RTK
Acquisition Sub, Inc., a Hawaii corporation and a wholly-owned subsidiary of
Rentech (“Merger Sub”), ClearFuels, and Kolohala Venture Fund I, LLC, as
Shareholder Representative, have entered into that certain Option and Agreement
and Plan of Merger (the “Merger Agreement”), pursuant to which ClearFuels has
granted Rentech the exclusive and irrevocable right, at Rentech’s discretion and
subject to the fulfillment of certain conditions, to acquire ClearFuels through
a merger of Merger Sub with and into ClearFuels with ClearFuels surviving the
merger as a wholly-owned subsidiary of Rentech, on the terms and subject to the
conditions set forth therein.
B. Pursuant to the Assistance Agreement (as defined below), ClearFuels has
received a conditional award of $22,632,939 for its proposed integrated
biorefinery pilot project for diesel and jet fuel production by thermochemical
conversion of woodwaste, which will be located at Rentech’s Product
Demonstration Unit in Commerce City, Colorado (the “Project”).
C. As a condition and an inducement for Rentech to enter into the Merger
Agreement, Rentech and ClearFuels desire to enter into this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
1. Definitions. As used in this Agreement, the terms below shall have the
following meanings:
“Ancillary Agreements” has the meaning set forth in the Merger Agreement.
“Approved Budget” means the budget attached as Exhibit G to the Merger
Agreement.
“Assistance Agreement” means the Assistance Agreement, effective January 29,
2010, awarded to ClearFuels by the DOE (Award No. DE-EE0002871), as modified by
Modification No. 1 thereto dated March 17, 2010, including the Special Terms and
Conditions and Attachments related thereto, as amended, modified, supplemented
or replaced.

 

 



--------------------------------------------------------------------------------



 



“Blevins Consulting Agreement” means the Independent Contractor Consulting
Contract dated October 27, 2007, between ClearFuels and Randy Blevins, as it may
be amended from time to time.
“Budget Period 1” has the meaning set forth in the Assistance Agreement.
“Budget Period 2” has the meaning set forth in the Assistance Agreement.
“Business Day” means any day of the year on which national banking institutions
in Los Angeles, California are open to the public for conducting business and
are not required or authorized to close.
“Closing” has the meaning set forth in the Merger Agreement.
“Closing Date” has the meaning set forth in the Merger Agreement.
“Contingency” has the meaning set forth in the Contingency Appendix.
“Contingency Appendix” means the Appendix to Special Terms and Conditions of the
Assistance Agreement regarding the requirements for contingency funds for
integrated biorefinery projects.
“Corporate Overhead” means all costs and expenses of ClearFuels not directly
attributable to the Project.
“DOE” means the U.S. Department of Energy.
“DOE Certification” is defined in Section 2.1.
“Financial Closing Date” means the closing date of a project financing by the
Project Entity which provides funding in an amount sufficient to complete
development, construction, commissioning and initial operations of the HECO
Project.
“Financing Preferred Stock” means Series C Preferred Stock of ClearFuels, or any
other series of preferred stock of ClearFuels issued by ClearFuels to investors
in a Qualified Financing.
“HECO” means Hawaiian Electric Company, Inc. or its successor.
“HECO Project” means ClearFuels’ and Rentech’s proposed project which would
provide up to 18,000,000 gallons per year of renewable synthetic fuel to Maui
Electric Company’s Maalaea Generating Station from ClearFuels’ proposed
biorefinery project on Maui using biomass from the HC&S sugar plantation on Maui
as a feedstock.
“Hydrochem” means Hydro-Chem, a division of Selas Fluid Processing Corporation.

 

2



--------------------------------------------------------------------------------



 



“Hydrochem Agreement” means that certain contract for the Design, Fabrication,
and Construction of a 20 TPD Biomass Reformer between Hydro-Chem and ClearFuels,
dated April 28, 2010, as such agreement has been or may be amended, modified,
supplemented or replaced.
“Joint Development Agreement” is defined in Section 6.
“Merger Agreement” is defined in the Recitals.
“Merger Sub” is defined in the Recitals.
“Off-take Agreement” means an off-take agreement between HECO and the Project
Entity, including the terms described in the solicitation submitted by
ClearFuels on June 18, 2010 to HECO in response to HECO’s request for proposals
dated March 31, 2010.
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or governmental body.
“Profits Interest” means a common membership interest in the Project Entity
entitling the holders thereof to an aggregate five percent (5%) interest in the
Project Entity without dilution as of the Financial Closing Date, which
percentage shall be subject to dilution on a pro rata basis for any capital
contributions made to the Project Entity after the Financial Closing Date.
“Project” is defined in the Recitals.
“Project Agreements” means, collectively, the Hydro-Chem Agreement, the URS
Agreement, the Assistance Agreement and any other agreement related to the
development and construction of the Project.
“Project Assets” is defined in Section 4.4.
“Project Budget” means the budget for the Project set forth in the Assistance
Agreement, as amended, modified or supplemented from time to time.
“Project Entity” means a limited liability company that is a subsidiary of the
ClearFuels, and which shall own the HECO Project.
“Project LLC Agreement” means the limited liability company agreement of the
Project Entity, as amended, modified or supplemented from time to time.
“Project Support Services” means lobbying services, consulting services relating
to political and regulatory matters impacting the HECO Project and such other
support services for the HECO Project to be performed by the Shareholder Entity
as shall be set forth in the Project LLC Agreement.

 

3



--------------------------------------------------------------------------------



 



“Qualified Financing” means the closing and funding of an offering of Series C
Preferred Stock of ClearFuels or other debt or equity financing by ClearFuels
for aggregate gross proceeds of at least $25,000,000.
“Qualified Financing Purchase Price” means the per-share purchase price of the
Financing Preferred Stock issued to investors in a Qualified Financing.
“Rentech Support Amounts” is defined in Section 5.1.
“Shareholder Entity” means a limited liability company the members of which are
the Persons that are shareholders of ClearFuels as of the Closing Date.
“Shareholder LLC Agreement” means the limited liability company agreement of the
Project Entity, as amended, modified or supplemented from time to time.
“Shareholder Representative” has the meaning set forth in the Merger Agreement.
“Surviving Corporation” has the meaning set forth in the Merger Agreement.
“Third Party Claim” is defined in Section 9.
“Total Project Cost” has the meaning set forth in the Assistance Agreement.
“Transaction Expenses” means all of the fees and expenses incurred by Rentech in
connection with the preparation, negotiation and execution of this Agreement,
the Merger Agreement and the Ancillary Agreements and the consummation of the
transactions contemplated hereby and thereby, including, without limitation, all
legal fees and disbursements and related expenses.
“URS” means URS Energy and Construction Inc. (formerly known as Washington Group
International, Inc.).
“URS Agreement” means that certain Engineering Services Agreement between
ClearFuels and URS, effective as of December 3, 2007, and all Work
Authorizations issued pursuant thereto, as such agreement and Work
Authorizations have been or may be amended, modified or replaced.
“Warrant” is defined in Section 5.2.
2. DOE Certification and Assistance Agreement.
2.1 Promptly after the date of this Agreement and, in any case, no later than
September 3, 2010, so as to enable the start of Budget Period 2 on a timely
basis, Rentech shall certify in a manner reasonably acceptable to the DOE on
behalf of ClearFuels regarding the availability of funds for completion of the
Project and for the initial twenty-five percent (25%) minimum amount of the
Contingency (based on the estimated Total Project Cost that begins with Budget
Period 2) in accordance with the self-certification criteria set forth in
Section C.3. of the Contingency Appendix (the “DOE Certification”).

 

4



--------------------------------------------------------------------------------



 



2.2 ClearFuels shall use its reasonable best efforts to take all actions and do
all things reasonably necessary, proper or advisable to obtain DOE acceptance of
the DOE Certification and maintain the conditional award under the Assistance
Agreement. Without limiting the foregoing, ClearFuels shall (a) provide Rentech
with drafts of all filings, submissions or communications it makes in connection
with the DOE Certification and the Assistance Agreement, which shall not be made
without Rentech’s prior written consent, not to be unreasonably withheld;
(b) promptly after the receipt thereof, provide Rentech with copies of any
correspondence it receives from the DOE in connection with the DOE Certification
and the Assistance Award; (c) promptly inform Rentech of any inquiries or
requests for information from the DOE in connection with the DOE Certification
or the Assistance Award; and (d) consult with Rentech in advance of any meeting
or conference, whether in person or telephone, with the DOE regarding the DOE
Certification or the Assistance Agreement, and, to the extent permitted by the
DOE, give Rentech the opportunity to attend and participate in such meetings or
conferences. Rentech shall reasonably cooperate with ClearFuels in connection
with its obligations under this Section 2.2, provided that Rentech shall not be
required to incur any costs or expenses in providing such cooperation. Except as
provided in Section 5.1, all costs incurred in connection with obtaining
acceptance of the DOE Certification and maintaining the conditional award under
the Assistance Agreement shall be borne by the party incurring them.
3. Project Support by ClearFuels.
3.1 ClearFuels shall use commercially reasonable efforts, subject to compliance
by Rentech of its obligations under this Agreement, to maintain the Project
Agreements in full force and effect and shall perform its obligations under the
Project Agreements in accordance with their respective terms and conditions.
Without Rentech’s prior written consent, ClearFuels shall not amend, modify or
terminate the Project Agreements or assert, settle or compromise any claim
against the counterparties to the Project Agreements.
3.2 ClearFuels shall make all payments to third parties as contemplated under
the portion of the Project Budget allocated to Budget Period 1 or Budget Period
2 which are due prior to October 1, 2010, including, without limitation, all
payments required to be made under the Approved Budget, including to Hydrochem
under the Hydrochem Agreement or to URS under the URS Agreement which may be
payable after October 1, 2010.
3.3 In the event that Rentech makes any payments to third parties pursuant to
the Project Budget for Budget Period 1 or Budget Period 2 prior to October 1,
2010, upon delivery of reasonable supporting documentation of such payments to
ClearFuels, ClearFuels promptly shall reimburse Rentech for such payments within
three (3) Business Days. In the event that the DOE reimburses ClearFuels for any
costs or expenses it has incurred pursuant to the Project Budget prior to
October 1, 2010, then ClearFuels shall be entitled to retain such
reimbursements, unless it is required to reimburse Rentech for such costs or
expenses in accordance with the preceding sentence.

 

5



--------------------------------------------------------------------------------



 



4. Project Support by Rentech.
4.1 Effective October 1, 2010, Rentech shall have operational control and full
decision making authority over the Project. In furtherance of the foregoing,
ClearFuels hereby appoints Rentech as its true and lawful agent and
attorney-in-fact to act on behalf of ClearFuels under the Project Agreements.
This appointment is irrevocable and is coupled with an interest by reason of
this Agreement and the transactions contemplated hereby. Upon Rentech’s
reasonable request, ClearFuels shall take such actions as are reasonably
necessary or appropriate to vest Rentech with such control and authority as soon
as reasonably practicable, including, without limitation, (a) directing
ClearFuels’ employees and consultants to follow Rentech’s instructions with
respect to the Project; (b) at Rentech’s request and direction, assigning to
Rentech those Project Agreements so specified by Rentech (pursuant to
assignments or other transfer documents reasonably acceptable to Rentech) or
making changes or terminating agreements at Rentech’s sole discretion; (c) at
Rentech’s request and direction, obtaining any required consents from
counterparties to such agreements; (d) at Rentech’s request and direction,
enforcing rights and asserting claims against third parties and/or under the
Project Agreements, including any and all warranty and indemnity obligations;
(e) directing the DOE, if permissible, to reimburse Rentech directly for
payments made by Rentech under Sections 3 or 4; and (f) executing or entering
into any other documents, agreement, instruments or forms as reasonably
requested by Rentech. Notwithstanding the foregoing, ClearFuels shall retain all
of its employees and consultants and shall be responsible for the payment of any
taxes arising from the employment or consulting relationship between ClearFuels
and its employees or consultants and ClearFuels shall not assign to Rentech any
employment or consulting agreement it has entered into with such employees or
consultants, including, without limitation, the Blevins Consulting Agreement;
provided that ClearFuels’ will ensure that a majority of Randy Blevins’ time
spent in service to ClearFuels will be for the benefit of the Project. In the
event that a Qualified Financing closes prior to March 31, 2011, Rentech shall
retain operational control of the Project, but from and after such closing
Rentech and ClearFuels shall make joint decisions for completion of the Project,
Rentech shall keep ClearFuels reasonably informed regarding the status of the
Project and consider in good faith all reasonable requests or recommendations
ClearFuels makes regarding the completion of the Project.
4.2 Effective October 1, 2010, Rentech shall be responsible for the portion of
the Project Budget allocated to Budget Period 2 (other than any payments
ClearFuels is required to make under Section 3.2), including, without
limitation, amounts incurred under the URS Agreement and Hydrochem Agreement
after October 1, 2010. Notwithstanding the foregoing, Rentech shall not be
responsible for any Corporate Overhead of ClearFuels. Within ten (10) days after
the end of each month commencing on or after October 1, 2010, ClearFuels shall
provide to Rentech with reasonable supporting documentation detailing the amount
of time spent by ClearFuels’ employees and consultants on the Project during the
preceding month. Upon the earlier of (a) the closing of a Qualified Financing
and (b) March 31, 2011, Rentech shall no longer be obligated to incur costs or
expenses for or otherwise fund the Project Budget under this Agreement, unless
Rentech in its discretion elects to continue to incur such costs or expenses or
provide such funding. Subject to ClearFuels’ compliance with the following
sentence, the parties acknowledge and agree that Rentech will post a letter of
credit in accordance with the requirements of the Hydrochem Agreement; provided
that the face amount of such letter of credit shall only be for the portion of
the payments Rentech agrees to make to Hydrochem on ClearFuels’ behalf under
Section 3. Notwithstanding the immediately preceding sentence, the parties shall
use their respective commercially reasonable efforts to solicit Hydrochem’s
consent to waive the requirement for such letter of credit or to substitute such
requirement with an alternative reasonable acceptable to Rentech.

 

6



--------------------------------------------------------------------------------



 



4.3 Within three (3) Business Days of receiving reimbursement from the DOE,
ClearFuels shall promptly pay over to Rentech such reimbursements made by the
DOE with respect to the costs and expenses Rentech has incurred in accordance
with Section 4.2. Furthermore, in the event that Rentech incurs any costs or
expenses or otherwise funds the Project Budget after the earlier of (a) the
closing of a Qualified Financing and (b) March 31, 2011, then upon delivery of
reasonable supporting documentation to ClearFuels, ClearFuels promptly shall
reimburse Rentech for such costs, expenses or funding within fifteen (15) days.
4.4 As partial consideration for the project support provided hereunder, Rentech
shall be entitled to the ownership of all tangible assets of the Project created
or acquired after October 1, 2010, including, without limitation, any reformer,
dryer or grinder created or acquired for the Project after such date (“Project
Assets”) and any and all payments or damages due to ClearFuels under such
Project Agreements, including any delay liquidated damages paid under the
Hydro-Chem Agreement. Upon Rentech’s written request, from time to time
ClearFuels shall enter into such bills of sale, assignments or other appropriate
transfer documentation (including assignment of any representations and
warranties and indemnities provided from counterparties to agreements) prepared
by Rentech and reasonably acceptable to ClearFuels to transfer all right, title
and interest in, to and under such Project Assets to Rentech on an “as-is, where
is” basis. Such transfer to Rentech will be without any liability or recourse to
ClearFuels and the parties shall be responsible for all of their own transaction
costs associated with any transfer, including any federal, state and local taxes
associated therewith.
4.5 Notwithstanding the foregoing, in the event that a Qualified Financing
closes on or prior to March 31, 2011 and ClearFuels fully makes payment to
Rentech as required by Sections 4.3 and 5.1, Rentech shall enter into such bills
of sale, assignments or other appropriate transfer documentation to retransfer
all right, title and interest in, to and under all Project Assets back to
ClearFuels on an “as-is, where-is” basis (pursuant to documentation reasonably
acceptable to Rentech). Such retransfer to ClearFuels will be without any
liability or recourse to Rentech and ClearFuels shall be responsible for all
transaction costs associated with any retransfer, including any federal, state
and local taxes associated therewith.
4.6 From and after the date of this Agreement through the earlier of (a) the
closing of a Qualified Financing and (b) March 31, 2011, Rentech shall use
commercially reasonable efforts to cooperate with and support ClearFuels’
proposed offering of Series C Preferred Stock and shall provide technical
engineering support for the Project in a manner materially consistent with
Rentech’s past practices, including by assigning Harold Wright and Josh Pearson
as project managers for the conditional award under the Assistance Agreement and
Rentech’s relationship with ClearFuels.
4.7 After the date of this Agreement, at Rentech’s discretion, Rentech shall
provide financial and operational assistance to the development of the HECO
Project, including by paying third party development costs and providing project
management assistance for such HECO Project. In the event that the Closing
occurs and HECO agrees (before or after the Closing) to enter into an Off-take
Agreement with the Project Entity, then, promptly following the Closing,
ClearFuels and the Shareholder Representative shall use commercially reasonable
efforts to form the Project Entity and to negotiate in good faith the terms of
the Project LLC Agreement consistent with the terms of this Agreement. Upon
completion of such negotiations,

 

7



--------------------------------------------------------------------------------



 



ClearFuels shall execute the Project LLC Agreement and cause the Project Entity
to issue the Profits Interest to the Shareholder Entity. The Project LLC
Agreement shall not require any holder of the Profits Interests (in its capacity
as such) to make capital contributions to the Project Entity, provided that the
percentage interest of such holder shall be subject to dilution on a pro rata
basis with ClearFuels for any capital contributions made to the Project Entity
after the Financial Closing Date in accordance with the Project LLC Agreement.
The Shareholder LLC Agreement shall be consistent with the terms of this
Agreement, shall be in form and substance reasonably satisfactory to Rentech,
and shall require Rentech’s consent to any amendments, modifications or
supplements thereto. The Shareholder LLC Agreement shall prohibit direct or
indirect transfers of membership interests in the Shareholder Entity to any
Person that is not a shareholder of ClearFuels as of the Closing Date without
the prior written consent of Rentech. The Shareholder LLC Agreement shall also
require that the Shareholder Entity generally provide Project Support Services
as reasonably requested by Project Entity. Nothing in this Agreement, the
Project LLC Agreement or the Shareholder LLC Agreement shall require Rentech or
its affiliates to commence or continue the Project, which Rentech may abandon at
any time. Further, notwithstanding the foregoing, the Project Entity shall not
be required to issue the Profits Interest to the Shareholder Entity or any other
Person, if the Project Entity reasonably determines that the issuance of the
Profits Interests constitutes the sale of a security, unless the Shareholder
Entity represents that it is an accredited investor (as defined under
Regulation D under the Securities Act of 1933, as amended (the “Securities Act”)
and provides other customary investment representations and warranties for
transactions under Rule 506 of Regulation D, or unless the issuance is otherwise
made in compliance with an applicable exemption from the registration
requirements of the Securities Act and all other applicable federal and state
securities laws (if any) that does not require the information required to be
furnished under Rule 502(b) of Regulation D; provided, however, that in the
event that the offer and sale of the Profits Interest is made pursuant to
Rule 504 of Regulation D, then the Shareholder Entity shall not be required to
represent that it is an accredited investor. Following the Closing, the
Shareholder Representative shall have the right to enforce this Section 4.7.
References in this Section to ClearFuels shall include the Surviving Corporation
following the Merger.
5. Partial Consideration for Rentech Support. In the event that a Qualified
Financing closes on or prior to March 31, 2011, then at such closing:
5.1 ClearFuels shall reimburse Rentech for all documented costs and expenses it
has incurred with respect to the portion of the Project Budget attributable to
Budget Period 2 on a total project basis (including, without limitation,
payments made to vendors and Corporate Overhead incurred by Rentech) and all
Transaction Expenses incurred by Rentech on or before the date the Qualified
Financing closes, excluding any such costs and expenses that have already been
reimbursed by the DOE or ClearFuels as contemplated by this Agreement on or
before March 31, 2011 (the “Rentech Support Amounts”). In addition, at such
closing, ClearFuels shall pay to Rentech an administration fee with respect to
each month in the period from October 1, 2010 through March 31, 2011. The
administration fee for each such month shall equal the product of (a) fifteen
percent (15%) of the aggregate Rentech Support Amount for such month and (b) a
fraction, (i) the numerator of which is the number of days that have elapsed
from the first day of such month through the closing date of the Qualified
Financing, and (ii) the denominator of which is 360.

 

8



--------------------------------------------------------------------------------



 



5.2 ClearFuels shall issue to Rentech a warrant (the “Warrant”) to purchase a
number of shares of Financing Preferred Stock equal to (a) the Rentech Support
Amount, divided by (b) fifty percent (50%) of the Qualified Financing Price. The
Warrant shall have an exercise price equal to fifty percent (50%) of the
Qualified Financing Price. The Warrants shall have a term that expires five
(5) years from the date of grant. The Warrant shall include a customary net
share settlement provision. The form and other terms of the Warrant shall be
reasonably acceptable to Rentech.
6. Extension of Financing Deadline. The parties hereby agree to extend the
“Financing Deadline” as defined under the following agreements to March 31,
2011: (i) the Joint Collaboration, Development and Commercialization Agreement,
dated as of June 23, 2009 (“Joint Development Agreement”), by and between
Rentech and ClearFuels, (ii) the Master License Agreement, dated as of June 23,
2009, by and between ClearFuels and Rentech and (iii) the Warrant, dated
June 23, 2009 issued by Rentech to ClearFuels for the purchase of up to
5,000,000 shares of Rentech common stock.
7. Representations and Warranties of Rentech. Rentech represents and warrants to
ClearFuels as follows:
7.1 Authority. The execution, delivery and performance by Rentech of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized and approved by all necessary action on the part of Rentech
and no further action on the part of Rentech is necessary to authorize the
execution, delivery and performance by Rentech of this Agreement and the
consummation by Rentech of the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Rentech and, assuming due and valid
authorization, execution and delivery hereof by ClearFuels, constitutes a valid
and binding obligation of Rentech, enforceable against Rentech in accordance
with its terms.
7.2 Consents and Approvals; No Violations. No consents or approvals of, or
filings, declarations or registrations with, any Person are necessary for the
consummation by Rentech of the transactions contemplated by this Agreement.
Neither the execution and delivery of this Agreement by Rentech, nor the
consummation by Rentech of the transactions contemplated hereby, nor compliance
by Rentech with any of the terms or provisions hereof, will (a) conflict with or
violate any provision of the organizational documents of Rentech or (b)(i)
violate any law, judgment, writ or injunction of any governmental body
applicable to Rentech or any of its subsidiaries or any of their respective
properties or assets, or (ii) violate, conflict with, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination of or a right of termination or
cancellation under, accelerate the performance required by, or result in the
creation of any lien upon any of the properties or assets of Rentech or any of
its subsidiaries under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, permit, lease, agreement or
other instrument or obligation to which Rentech or any of its subsidiaries is a
party, or by which any of them or any of their respective properties or assets
may be bound or affected.

 

9



--------------------------------------------------------------------------------



 



8. Representations and Warranties of ClearFuels. ClearFuels represents and
warrants to Rentech as follows:
8.1 Authority. The execution, delivery and performance by ClearFuels of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized and approved by all necessary action on the part of
ClearFuels and no further action on the part of ClearFuels is necessary to
authorize the execution, delivery and performance by ClearFuels of this
Agreement and the consummation by ClearFuels of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by ClearFuels and,
assuming due and valid authorization, execution and delivery hereof by Rentech,
constitutes a valid and binding obligation of ClearFuels, enforceable against
ClearFuels in accordance with its terms.
8.2 Consents and Approvals; No Violations. No consents or approvals of, or
filings, declarations or registrations with, any Person are necessary for the
consummation by ClearFuels of the transactions contemplated by this Agreement.
Neither the execution and delivery of this Agreement by ClearFuels, nor the
consummation by ClearFuels of the transactions contemplated hereby, nor
compliance by ClearFuels with any of the terms or provisions hereof, will
(a) conflict with or violate any provision of the organizational documents of
ClearFuels or (b)(i) violate any law, judgment, writ or injunction of any
governmental body applicable to ClearFuels or any of its subsidiaries or any of
their respective properties or assets, or (ii) violate, conflict with,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien upon any of the properties or assets of
ClearFuels or any of its subsidiaries under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
permit, lease, agreement or other instrument or obligation to which ClearFuels
or any of its subsidiaries is a party, or by which any of them or any of their
respective properties or assets may be bound or affected.
8.3 Project Agreements. ClearFuels has provided to Rentech a true, complete and
correct copy of each of the Project Agreements and all amendments,
modifications, attachments and supplements thereto. Each Project Agreement is in
full force and effect and is the legally valid and binding obligation of
ClearFuels enforceable against it in accordance with it terms. ClearFuels is not
in default in any material respect under any Project Agreement and, to the
knowledge of ClearFuels, the counterparties thereto are not in default
thereunder in any material respect. ClearFuels has delivered to Rentech all
material written communications from such counterparties relating to the Project
Agreements.
9. Indemnity by ClearFuels. ClearFuels shall indemnify Rentech, its affiliates,
and all of their officers, directors, employees and agents, for any reasonable
out-of-pocket costs and expenses (including court and arbitration costs and
reasonable attorneys’ fees), non-appealed or non-appealable judicial or
arbitration damage awards and settlement payments, payable or owed by Rentech in
connection with any demands, lawsuits and other legal actions by third parties
related to this Agreement (“Third Party Claim”) against Rentech arising from any
(a) negligent actions or willful misconduct by ClearFuels, its affiliates,
officers, directors, employees or agents, or (b) breach of any provision of this
Agreement by ClearFuels.

 

10



--------------------------------------------------------------------------------



 



10. Indemnity by Rentech. Rentech shall indemnify ClearFuels, its affiliates,
and all of their officers, directors, employees and agents, for any reasonable
out-of-pocket costs and expenses (including court and arbitration costs and
reasonable attorneys’ fees), non-appealed or non-appealable judicial or
arbitration damage awards and settlement payments, payable or owed by ClearFuels
in connection with any Third Party Claim against ClearFuels arising from any
negligent actions or willful misconduct by Rentech, its affiliates, officers,
directors, employees or agents.
11. Confidentiality. Each party agrees to keep the terms of this Agreement in
strict confidence, unless disclosure of such terms is required by applicable
law, regulations, rules or stock exchange requirements or unless disclosure is
approved in writing by the other party; provided, however, each party may
disclose the terms to its potential investors and lenders, and to its
consultants, counsel and advisors who agree to keep such information
confidential on a need to know basis.
12. Termination. This Agreement (other than Sections 3.3, 4.3, 4.4, 4.5, 5, 9,
10, 11, 12 and 13, which shall survive indefinitely) shall terminate and shall
have no further force or effect as of the earliest to occur of (a) the Effective
Time (as defined in the Merger Agreement); (b) March 31, 2011; (c) the date upon
with the Merger Agreement is validly terminated in accordance with Article X
thereof; and (d) the date that the DOE informs either party in writing that it
does not accept the DOE Certification.
13. Miscellaneous.
13.1 Submission to Jurisdiction; Consent to Service of Process. Any legal action
or proceeding with respect to this Agreement shall be brought in the courts of
the State of New York located in the County of New York, and, by execution and
delivery of this Agreement, each party hereby accepts for itself and in respect
of its property, generally and unconditionally, the exclusive jurisdiction of
the aforesaid courts and appellate courts from any thereof. Each party hereto
hereby irrevocably consents to the service of process out of any of the
aforementioned courts in any action or proceeding by the mailing of copies
thereof to such party by registered or certified mail, postage prepaid, return
receipt requested, to such party at its address specified in Section 13.5. The
parties hereto hereby irrevocably waive trial by jury, and each of the parties
waives any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to bringing of any such action or proceeding in such respective
jurisdictions.
13.2 Entire Agreement; Amendments and Waivers. This Agreement, the Merger
Agreement and the Ancillary Agreements represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and can be amended, supplemented or changed, and any provision hereof can be
waived, only by written instrument making specific reference to this Agreement
signed by the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought. Notwithstanding the foregoing, the parties
acknowledge and agree that the Joint Development Agreement remains in full force
and effect as modified by this Agreement. No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The

 

11



--------------------------------------------------------------------------------



 



waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.
13.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic Laws of the State of New York without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of New York.
13.4 Interpretations and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires: (a) when a
reference is made in this Agreement to a Section or Schedule, such reference is
to a Section a Schedule of this Agreement; (b) the headings in this Agreement
are for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement; (c) whenever the words “include,” “includes”
or “including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”; (d) the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, refer to this Agreement as
a whole and not to any particular provision of this Agreement; (e) all terms
defined in this Agreement have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto, unless otherwise defined
therein; (f) whenever the context requires: the singular number shall include
the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; the feminine gender shall include the masculine and neuter
genders; and the neuter gender shall include the masculine and feminine genders;
(g) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period is excluded; if the last
day of such period is a non-Business Day, the period in question ends on the
next succeeding Business Day; (h) any law defined or referred to herein or in
any agreement or instrument that is referred to herein means such law or statute
as from time to time amended, modified or supplemented, including by succession
of comparable successor laws; (i) references to a Person are also to its
successors and permitted assigns; (j) the use of “or” is not intended to be
exclusive unless expressly indicated otherwise; and (k) all references to
monetary amounts in this Agreement refer to U.S. dollars unless otherwise
indicated.
13.5 Notices. All notices, requests, demands, claims and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
when transmitted if transmitted by facsimile (with written confirmation of
transmission); when transmitted if transmitted by electronic mail; the Business
Day after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service (e.g., FedEx); and five business days
after the date mailed by certified or registered mail, postage prepaid, if sent
by certified or registered mail, return receipt requested. In each case notice
shall be sent to:

 

12



--------------------------------------------------------------------------------



 



If to Rentech:
Rentech, Inc.
10877 Wilshire Boulevard, Suite 600
Los Angeles, CA 90024
Attention: General Counsel
Facsimile No.: 310.571.9799
with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention: Anthony J. Richmond
Facsimile No.: 650.463.2600
If to ClearFuels:
99-193 Aiea Heights Road
Aiea, Hawaii 967801
Attention: Chief Executive Officer
with a copy (which shall not constitute notice) to:
Virtual Law Partners LLP
P.O. Box 4214
Honolulu, Hawaii 96801
Attention: Gregory R. Kim
Facsimile No.: 808.356.0425
Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party hereto may change the
address or facsimile number to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving each other party
notice in the manner herein set forth.
13.6 Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

 

13



--------------------------------------------------------------------------------



 



13.7 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, permitted
assigns, heirs and personal representatives. Nothing in this Agreement shall
create or be deemed to create any rights as third-party beneficiaries to this
Agreement in any Person not a party to this Agreement, except as provided below.
No assignment of this Agreement or of any rights or obligations hereunder may be
made by any party hereto without the prior written consent of the other parties
and any attempted assignment without the required consents shall be void.
13.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
13.9 Payments. All payments to be made by one party to the other party hereunder
shall be made by wire transfer of immediately available funds to an account
designated by the receiving party at least three (3) Business Days prior to the
date such payment is due.
13.10 Specific Performance. Notwithstanding anything to the contrary contained
herein, ClearFuels acknowledges and agrees that ClearFuels’ failure to perform
its obligations hereunder, will result in irreparable harm to Rentech and that
Rentech shall be entitled to enforce this Agreement and any of its provisions by
injunction, specific performance and/or other equitable relief without prejudice
to any other rights and remedies that Rentech may have and without the
requirement to post a bond.
13.11 Sole Remedy. Notwithstanding anything to the contrary contained herein,
ClearFuels acknowledges and agrees that in the event that Rentech fails to
perform its obligations hereunder its sole and exclusive remedy shall be to
terminate the Merger Agreement in accordance with its terms. ClearFuels hereby
irrevocably and unconditionally waives any other remedies to the fullest extent
permitted by applicable law.
[Signature Page Follows]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Project Support Agreement to be
duly executed on the date and year first above written.

            RENTECH, INC.
      By:   /s/ Douglas M. Miller       Name:   Douglas M. Miller      Title:  
Executive Vice President,
Project Development     

            CLEARFUELS TECHNOLOGY INC.
      By:   /s/ Eric Darmstaedter       Name:   Eric Darmstaedter      Title:  
Chief Executive Officer     

 

 